NUMBER 13-10-00691-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG

WHITNEY JAMES TRACE JURASEK,                                          Appellant,

                                       v.

THE STATE OF TEXAS,                                                   Appellee.


                  On appeal from the 24th District Court
                       of Jackson County, Texas.


                      MEMORANDUM OPINION
              Before Justices Benavides, Vela, and Perkes
              Memorandum Opinion by Justice Benavides

      Appellant Whitney James Trace Jurasek challenges his jury conviction for

aggravated assault with a deadly weapon, a second-degree felony.   See TEX. PENAL

CODE ANN. § 22.02 (West 2011). He was sentenced to fourteen years’ imprisonment in
the Institutional Division of the Texas Department of Criminal Justice.               By one issue,

appellant asserts that the trial court erroneously admitted evidence concerning

extraneous offenses during the guilt-innocence phase of his trial.                  We affirm and

conclude that the trial court did not abuse its discretion in admitting the complained-of

evidence.

                                     I.      BACKGROUND

       Prosecutors alleged that appellant assaulted his former sister-in-law (T.J.) by

punching her in the head using a closed small box cutter/knife.1 This incident stemmed

from an argument in the early morning hours of June 16, 2008 in the parking lot of an

apartment complex in Jackson County, Texas.              The punch caused T.J.’s head to bleed

severely.

       During the State’s case-in-chief, testimony was elicited from T.J., appellant’s

ex-girlfriend Rebekah Oakley, and appellant’s brother Corey Lee Jurasek, among others.

Over defense counsel’s repeated and running objection, the trial court allowed testimony

from each witness of four prior acts of alleged assault committed by appellant against

T.J., Oakley, and Corey over an eight-year period.

       The first prior act dealt with appellant’s alleged assault against T.J. in 2000, when

appellant threw T.J. across the room into a wall and threatened to beat her.                      The

second incident took place in 2002 when appellant punched Corey as he recovered from

kidney stone surgery, and appellant again threw T.J. across the room and punched her.

The third prior act took place three months prior to the offense, made the basis of this

       1
          Throughout the proceedings, the alleged deadly weapon was referred to as both a “knife” and a
“box cutter.”




                                                  2
appeal, when appellant attempted to prevent T.J. and Oakley from attending a

school-sponsored field trip with their daughters.            During this incident, appellant

threatened to slash T.J.’s tires and assaulted both T.J. and Oakley later that day. The

fourth prior act involved an assault on Corey prior to trial after appellant discovered that

Corey had cooperated with police officers to corroborate T.J. and Oakley’s stories about

the incident on June 16, 2008.

       The jury convicted appellant of aggravated assault with a deadly weapon, a

second-degree felony, and on the jury’s verdict, the trial court sentenced him to fourteen

years in the Texas Department of Criminal Justice’s Institutional Division.           See TEX.

PENAL CODE ANN. § 22.02. This appeal ensued.

                     II. ADMISSIBILITY OF EXTRANEOUS OFFENSES

       In his sole issue, appellant contends that the trial court erred when it admitted four

extraneous offenses2 during the guilt/innocence phase of his trial.          See TEX. R. EVID.

404(b).

A.     Standard of Review and Applicable Law

       We review a trial court’s rulings on admissibility of extraneous offenses for an

abuse of discretion.    See Devoe v. State, 354 S.W.3d 457, 469 (Tex. Crim. App. 2011);

Prible v. State, 175 S.W.3d 724, 731 (Tex. Crim. App. 2005). So long as the trial court’s

ruling is “within the ‘zone of reasonable disagreement,’” there is no abuse of discretion

and the ruling will be upheld.    Devoe, 354 S.W.3d at 469 (quoting Prible, 175 S.W.3d at




       2
         We disagree with the State’s argument that appellant waived error on the fourth admitted
extraneous act. Accordingly, we will address all four prior acts raised in appellant’s brief.


                                               3
731); see Reyes v. State, 69 S.W.3d 725, 735 (Tex. App.—Corpus Christi 2002, pet.

ref’d).

          Generally, evidence involving other crimes, wrongs, or acts is not admissible to

prove character of a person; however, the evidence may be admissible for other

purposes such as “proof of motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake or accident.”     TEX. R. EVID. 404(b); see Montgomery v.

State, 810 S.W.2d 372, 387 (Tex. Crim. App. 1990) (en banc).

B.        Discussion

          Appellant argues that the trial court abused its discretion when it admitted the

State’s evidence of extraneous acts committed by appellant, because the actual incident

on June 16, 2008 could have easily been understood by the jury without it.              We

disagree.

          The State argued for the admissibility of the four extraneous offenses in order to

make appellant’s motive more clear—specifically, to demonstrate his ill will and hostility

toward T.J. The court of criminal appeals has held that “in cases in which the prior

relationship between the victim and the accused is a material issue, illustrating the

nature of the relationship may be the purpose for which evidence of prior bad acts will be

admissible.”      Garcia v. State, 201 S.W.3d 695, 703 (Tex. Crim. App. 2006).

Furthermore, the evidence will be relevant “if the purpose for which the party seeks to

have it submitted tends to make ‘the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without the

evidence.’” Id.    Issues of materiality thus depend on the theories of the prosecution and

defense.       See id.    Here, the State’s theory for motive was aided through the


                                              4
introduction of these extraneous acts. Offers of extraneous offenses and acts to show ill

will or hostility toward the victim are admissible “as circumstantial evidence of the

existence of a motive for committing the offense charged.”         Foy v. State, 593 S.W.2d
707, 709 (Tex. Crim. App. [Panel Op.] 1980); Bisby v. State, 907 S.W.2d 949, 958 (Tex.

App.—Fort Worth 1995, pet. ref’d). Accordingly, because the nature and background of

appellant’s relationship with T.J. was a material issue to this case in order to show

motive, the trial court’s ruling of the prior acts’ admissibility was not an abuse of

discretion and was within the zone of reasonable disagreement.

       In the alternative, appellant argues that even if the admitted acts were relevant,

their prejudicial effect substantially outweighed their probative value.    See TEX. R. EVID.

403. The trial court has discretion to exclude extraneous offense evidence if it finds that

the evidence’s probative value is substantially outweighed by the danger of unfair

prejudice. See Montgomery, 810 S.W.2d at 387. In conducting this balancing test, the

trial court should analyze several factors, including, but not limited to, the probativeness

of the proffered evidence, as well as the proponent’s need for the extraneous evidence

to establish the fact of consequence.             See id. at 389–90.       Here, the State’s

establishment of motive rested almost exclusively on these prior/extraneous acts against

T.J. or in retaliation of the present charge.      Limited to this case, appellant and T.J.’s

relationship was probative to help develop the State’s case and establish appellant’s

motive to assault T.J. We conclude the trial court, again, did not abuse its discretion in

overruling appellant’s rule 403 objections.

       Appellant’s sole issue on appeal is overruled.




                                              5
                                 III.      CONCLUSION

   We affirm the trial court’s judgment.



                                                    __________________________
                                                    GINA M. BENAVIDES,
                                                    Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of May, 2012.




                                             6